562 F.2d 297
96 L.R.R.M. (BNA) 2204, 82 Lab.Cas.  P 10,120
Peggie Ann KING, Dynnel Johnson, Barbara Jenkins, and IreneCombs, Appellants,v.GEMINI FOOD SERVICES, INC., Ernest McNeal, Sidney C.Ragland, and Public Service Employees Local Union572 of the Laborers International Unionof North America, AFL-CIO, Appellees.
No. 77-1064.
United States Court of Appeals,Fourth Circuit.
Argued June 9, 1977.Decided Sept. 6, 1977.

James Newton Wilhoit, III, Fairfax, Va., (Milton L. Chappell, Rex H. Reed, National Right to Work Legal Defense Foundation, Fairfax, Va., Stephen M. Smith, Joseph Smith, Ltd., Hampton, Va., on brief), for appellants.
H. Brent Fortson, Asst. Atty. Gen., Columbia, S. C.  (Daniel R. McLeod, Atty. Gen. of South Carolina, Columbia, S. C., Anthony F. Troy, Atty. Gen. of Va., D. Patrick Lacy, Jr., Deputy Atty. Gen., Richmond, Va., Rufus L. Edmisten, Atty. Gen. of N. C., Andrew A. Vanore, Jr., Senior Deputy Atty. Gen. and George Lennon, Associate Atty. Gen., Raleigh, N. C., on brief), for amici curiae States of South Carolina, Commonwealth of Virginia and State of North Carolina.
Jules Bernstein, Washington, D. C.  (Robert J. Connerton, Arthur M. Schiller, Washington, D. C., Norman Olitsky and Marcia L. L. Olitsky, Portsmouth, Va., on brief), for appellees.
Hugh J. Beins, Washington, D. C., and Jonathan G. Axelrod, Bethesda, Md., on brief), for amicus curiae Teamsters Local Union No. 922.
Before WINTER, BUTZNER and WIDENER, Circuit Judges.
PER CURIAM:


1
Peggie Ann King, Barbara Jenkins, and Irene Combs appeal the district court's denial of declaratory and injunctive relief, as well as monetary damages.  Their major contention is that for purposes of an employment contract on a federal enclave, the Virginia Right to Work Law (Va.Code § 40.1-58 et seq.) is assimilated into federal law by the Assimilated Crimes Act (18 U.S.C. § 13).


2
The district court concluded that the Virginia law is not incorporated into federal law. For the reasons sufficiently stated in its opinion, we affirm.  See King v. Gemini Food Services, 93 LRRM 2921, 438 F. Supp. 964 (E.D.Va.1976).